--------------------------------------------------------------------------------

Exhibit 10.3
 
NOTE AMENDMENT AGREEMENT


THIS NOTE AMENDMENT AGREEMENT (this “Agreement”) is entered into on April 15,
2015 (the “Execution Date”) by and between RLJ Entertainment, Inc., a Nevada
corporation (“Borrower”) and JH Investment Partners III, LP, JH Partners
Evergreen Fund, LP, JH Investment Partners GP Fund III, LLC, Forrestal, LLC,
Taylor Rettig, Theodore S. Green, John P. Avagliano, Ray Gagnon, and Producers
Sales Organization (each a “Holder,” and collectively, “Holders”). Holders and
Borrower shall be referred to herein as the “Parties.”


RECITALS



A. Borrower executed certain Unsecured Subordinated Promissory Notes in favor of
each Holder as more fully set forth on Exhibit A to this Agreement
(collectively, the “Outstanding Notes”).




B. The Outstanding Notes are subordinate to Borrower’s obligations pursuant to
that certain Credit and Guaranty Agreement (the “Senior Credit Agreement”) dated
as of September 11, 2014, by and among Borrower, certain subsidiaries of
Borrower as Guarantors, Various Lenders, MCP Opportunities LLC (as successor to
McLarty Capital Partners SBIC, L.P.) as Administrative Agent and Collateral
Agent (“MCP”), McLarty Capital Partners SBIC, L.P., as Arranger, Bookmanager and
Syndication Agent (“McLarty SBIC” and, together with MCP, “McLarty”) and Crystal
Financial LLC, as Documentation Agent (“Crystal”).




C. Simultaneously with the execution of this Agreement, certain related parties
(the “Related Parties”) of Borrower are purchasing at least Fifteen Million
Dollars ($15,000,000) of Bridge Preferred Stock (the “Bridge Preferred Stock”)
pursuant to a Securities Purchase Agreement between such Related Parties and the
Borrower.




D. Borrower intends to (i) sell up to fifteen million ($15,000,000) of
convertible preferred stock in Borrower (the “Preferred Stock”) in a third party
transaction to occur within sixty (60) days after the Execution Date of this
Agreement at which time the Bridge Preferred Stock will be exchanged for the
Preferred Stock (the “Preferred Stock Sale”) or (ii) if the Preferred Stock Sale
is not completed within sixty (60) days after the Execution Date of this
Agreement, exchange all of the Related Parties’ Bridge Preferred Stock for
Preferred Stock pursuant to the terms of the last Preferred Stock term sheet
offered by the Borrower to a third party (the “Related Party Exchange”).




E. Concurrently with the execution of this Agreement, Borrower, the Requisite
Lenders (as defined in the Senior Credit Agreement), McLarty and Crystal will
execute that certain First Amendment to Credit and Guaranty Agreement (the
“Senior Credit Agreement Amendment”), pursuant to which certain terms of the
Senior Credit Agreement, including certain financial covenants of Borrower, will
be modified.




F. Holders have agreed to convert fifty percent (50%) of the outstanding amount
owed to Holders pursuant to the Outstanding Notes into shares of Preferred Stock
upon consummation of the Preferred Stock Sale or the Related Party Exchange.




G. Holders and Borrower have agreed to amend the Outstanding Notes as set forth
below.

 

--------------------------------------------------------------------------------

AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:


1.            Mandatory Conversion. Concurrently with the closing of the
Preferred Stock Sale or the Related Party Exchange, each Holder shall convert
fifty percent (50%) of the outstanding balance under its Outstanding Notes (the
“Convertible Balance”) for the number of shares of Preferred Stock that is equal
to the Convertible Balance divided by the per share purchase price of the
Preferred Stock. Concurrent with such exchange, Borrower shall (a) issue to such
Holder warrants on the same terms and at the same rate as those issued to the
third party investors and/or the Related Parties and (b) enter into with such
Holder such other agreements, such as a registration rights agreement or
stockholders agreement, on the same terms that are entered with the third party
investors and/or the Related Parties.


2.            Amendment of Notes. The Outstanding Notes held by each Holder are
hereby amended to reflect the terms set forth on Exhibit B attached hereto. The
amendment to the Outstanding Notes shall be effective as of January 1, 2015. For
the avoidance of doubt, all Interest (as defined in the Outstanding Notes)
accrued in accordance with the terms of the Outstanding Notes with respect to
the 2014 calendar year remains due and payable on May 15, 2015 in accordance
with the terms of the Outstanding Notes; provided, however, that any Cash
Interest (as defined in the Outstanding Notes) shall be paid within three (3)
business days after the Execution Date. Except as set forth herein, the
Outstanding Notes shall remain in full force and effect. Each Holder agrees to
reasonably cooperate with Borrower (at Borrower’s expense) to amend and restate
the Outstanding Notes to reflect the amendments set forth in this Agreement.


3.            Past-Due Royalties. Upon the execution of this Agreement, Borrower
will pay to Producers Sales Organization any past-due royalties owed by Borrower
to Producers Sales Organization with respect to content rights held by Producers
Sales Organization and licensed to Borrower or its affiliates.


4.            Waiver of Default. Upon the execution of this Agreement, Holders
hereby waive any existing defaults and Events of Default (as defined in the
Outstanding Notes) under the Outstanding Notes (the “Existing Defaults”);
provided, however, that such waiver shall in no way obligate Holders to provide
any further waiver of any other default or Event of Default (whether similar or
dissimilar, including any further default or Event of Default resulting from a
failure to comply with the terms of the Amended and Restated Notes). Other than
in respect of the Existing Defaults, this waiver shall not preclude the future
exercise of any right, power, or privilege available to Holders whether under
the Amended and Restated Notes or otherwise.


5.            Conditions to Closing. Borrower and Holders contemplate that the
signing of this Agreement and the Closing shall occur concurrently.
Nevertheless, for the ease of reference of the parties to this Agreement, the
parties specify the following conditions, among other conditions, to the
obligation of parties to perform the covenants and obligations to be performed
under this Agreement prior to or at the Closing.


(a)           Execution and Delivery of this Agreement. Borrower and all Holders
shall have executed and delivered this Note Amendment Agreement.


(b)           Execution and Delivery of Senior Credit Agreement Amendment.
Borrower, the Requisite Lenders, McLarty, and Crystal shall have executed and
delivered the Senior Credit Agreement Amendment.
 

--------------------------------------------------------------------------------

6.             Miscellaneous.


(a)           Counterparts. This Agreement may be executed in any number of
counterparts, and by the Parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement. Receipt by telecopy, facsimile or email transmission of any
executed signature page to this Agreement shall constitute effective delivery of
such signature page.


(b)           Costs and Expenses. Borrower agrees to pay promptly an aggregate
amount of up to Thirty Thousand Dollars ($30,000) of the actual and reasonable
out-of-pocket costs and expenses incurred by Holders in connection with the
preparation of this Agreement and the Amended and Restated Notes.


(c)           Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.


(d)           Governing Law. The validity of this Agreement, the construction,
interpretation, and enforcement hereof, the rights of the parties hereto with
respect to all matters arising hereunder or related hereto, and any claims,
controversies or disputes arising hereunder or related hereto shall be
determined under, governed by, construed and enforced in accordance with the
laws of the State of New York.


(e)           Release. In order to induce Holders to enter into this Amendment,
Borrower acknowledges and agrees that: (i) Borrower does not have any claim or
cause of action against any Holder (or, with respect to the Outstanding Notes
and the administration of the loans thereunder, any of their respective
directors, officers, employees, agents or representatives); (ii) Borrower does
not have any offset or compensation right, counterclaim, right of recoupment or
any defense of any kind against Borrower’s obligations, indebtedness or
liabilities to any Holder; and (iii) each Holder has heretofore properly
performed and satisfied in a timely manner all of its obligations to Borrower.
Borrower wishes to eliminate any possibility that any past conditions, acts,
omissions, events, circumstances or matters would impair or otherwise adversely
affect any Holder’s rights, interests, contracts, collateral security or
remedies. Therefore, Borrower unconditionally releases, waives and forever
discharges (X) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of each Holder, except the obligations to be performed
by such Holder on or after the date hereof as expressly stated in this
Agreement, or the Amended and Restated Notes, and (Y) all claims, counterclaims,
offsets, compensation rights, causes of action, right of recoupment, suits or
defenses of any kind whatsoever (if any), whether arising at law or in equity,
whether known or unknown, which Borrower might otherwise have against Holders
(or, with respect to the Outstanding Notes and the administration of the loans
thereunder, any of their respective directors, officers, employees or agents),
in either case of clause (X) or (Y), on account of any past or presently
existing (as of the date hereof) condition, act, omission, event, contract,
liability, obligation, indebtedness, claim, cause of action, defense,
counterclaims, compensation rights, circumstance or matter of any kind.


*Signatures on Next Page*
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Note Amendment Agreement as
of the Execution Date set forth above.



 
BORROWER
         
RLJ ENTERTAINMENT, INC.,
         
By:
/s/ Miguel Penella
   
Name: Miguel Penella
   
Title: Chief Executive Officer
           
HOLDERS
         
FORRESTAL, LLC
 
By: JH Evergreen Management, LLC, its General Partner
         
By:
/s/ R. Todd Forrest
   
Name: R. Todd Forrest
   
Title: Chief Financial Officer
           
JH PARTNERS EVERGREEN FUND, LP
 
By: JH Evergreen Management, LLC, its General Partner
         
By:
/s/ R. Todd Forrest
   
Name: R. Todd Forrest
   
Title: Chief Financial Officer
           
JH INVESTMENT PARTNERS III, LP
 
By: JH Evergreen Management, LLC, its General Partner
         
By:
/s/ R. Todd Forrest
   
Name: R. Todd Forrest
   
Title: Chief Financial Officer
 

 

--------------------------------------------------------------------------------




 
JH INVESTMENT PARTNERS GP FUND III, LLC
 
By: JH Evergreen Management, LLC, its General Partner
         
By:
/s/ R. Todd Forrest
   
Name: R. Todd Forrest
   
Title: Chief Financial Officer
           
JOHN AVAGLIANO
         
/s/ John Avagliano
   
John Avagliano
           
RAYMOND GAGNON
           
/s/ Raymond Gagnon
   
Raymond Gagnon
           
THEODORE S. GREEN
           
/s/ Theodore S. Green
   
Theodore S. Green
           
TAYLOR RETTIG
           
/s/ Taylor Rettig
   
Taylor Rettig
           
PRODUCERS SALES ORGANIZATION
         
By:
/s/ John Hyde
   
Name: John Hyde
   
Title: Secretary
 

 

--------------------------------------------------------------------------------

EXHIBIT A
Outstanding Notes


RLJ ENTERTAINMENT, INC.
SUBORDINATED NOTES PAYABLE
AS OF DECEMBER 31, 2014


Note Holder
 
10/3/12
Original Note
   
5/15/2013
Interest Note
   
5/15/2014
Interest Note
   
PIK from 5/16/14
to 12/31/2014
   
TOTAL at
12/31/2014
                       
JH Partners Evergreen Fund, LP
 
$
9,729,490.27
   
$
158,752.85
   
$
652,624.05
   
$
695,697.23
   
$
11,236,564.40
                                           
Forrestal
 
$
1,302,488.31
   
$
21,252.27
   
$
87,366.88
   
$
93,133.09
   
$
1,504,240.55
                                           
JH Investment Partners III, LP
 
$
1,315,881.19
   
$
21,470.79
   
$
88,265.23
   
$
94,090.74
   
$
1,519,707.95
                                           
JH Investment Partners GP Fund III, LLC
 
$
604,685.69
   
$
9,866.45
   
$
40,560.44
   
$
43,237.43
   
$
698,350.02
                                           
John Avagliano
 
$
317,786.56
   
$
5,185.22
   
$
21,316.14
   
$
22,723.00
   
$
367,010.92
                                           
Ray Gagnon
 
$
39,723.32
   
$
648.15
   
$
2,664.52
   
$
2,840.38
   
$
45,876.36
                                           
Producers Sales Organization
 
$
675,296.44
   
$
11,018.59
   
$
45,296.79
   
$
48,286.38
   
$
779,898.20
                                           
Theodore S. Green
 
$
794,466.40
   
$
12,963.04
   
$
53,290.34
   
$
56,807.51
   
$
917,527.29
                                           
Taylor Rettig
 
$
20,181.82
   
$
329.30
   
$
1,353.73
   
$
1,443.08
   
$
23,307.93
                                           
Outstanding Balance
 
$
14,800,000.00
   
$
241,486.67
   
$
992,738.12
   
$
1,058,258.84
   
$
17,092,483.62
 

 

--------------------------------------------------------------------------------

EXHIBIT B
Amendments to Outstanding Notes



1. The definition of Interest Rate shall be deleted in its entirety and replaced
with the following:



“Interest Rate” shall mean (a) from January 1, 2015 until January 1, 2017, one
and a half percent (1.5%) per annum, and (b) after January 1, 2017, twelve
percent (12%) per annum, computed on the basis a 360-day year; provided,
however, that upon the occurrence of an Event of Default, the Interest Rate
shall be the Default Rate until the Event of Default is cured, and twelve
percent (12%) thereafter.



2. Notwithstanding anything in any Outstanding Note to the contrary on each
Interest Date, forty five percent (45%) of the Interest payable on such Interest
Date shall be paid in cash, and the remainder of the accrued Interest shall be
payable on each Interest Date to the Holder in the form of additional Notes in
form and substance identical to the Outstanding Notes.

 
 

--------------------------------------------------------------------------------